Citation Nr: 0301258	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extended period of eligibility in 
which to receive Chapter 31 vocational rehabilitation 
training because of medical infeasibility.

2.  Entitlement to an extended period of eligibility in 
which to receive Chapter 31 vocational rehabilitation 
training because of a serious employment handicap.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 
1969 to April 1976, and from August 1976 to November 1981.

This matter comes to the Board of Veterans' Appeals 
(Board) from determinations by the St. Petersburg Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
In an October 1997 decision, the Board found that the 
veteran was basically eligible to receive Chapter 31 
vocational rehabilitation training during the 12-year 
period beginning on October 21, 1982, and ending on 
October 22, 1994.  The issues set forth on the cover page 
were remanded for additional development of the evidence 
and due process considerations.  


REMAND

In its October 1997 remand, the Board noted that medical 
evidence pertinent to the issues of medical infeasibility 
and serious employment handicap appeared to be incomplete.  
Moreover, the Board noted that the RO had not fully 
considered the available evidence of record in reaching 
its decisions regarding these issues.  

As the issue of medical infeasibility was one properly 
considered by the adjudication staff at the RO, while the 
issue of serious employment handicap was properly 
considered by the vocational rehabilitation staff there, 
the Board directed the RO to conduct additional 
evidentiary development, and then instructed that each 
appropriate branch of the RO should separately reajudicate 
the medical infeasibility and employment handicap issues, 
respectively.  

A review of the record shows that by March 1998 letter, 
the RO contacted the veteran and asked him to provide a 
list of VA and private facilities where he had been 
treated since 1981.  According to a May 1998 Report of 
Contact, the veteran indicated that he had no additional 
evidence to submit.  The veteran is hereby advised that it 
is his responsibility to identify or submit medical 
evidence in support of his claims.  Evidence in support of 
the claim would consist of detailed medical evidence of 
his medical condition from 1981, or statements from his 
physicians (with reasons and bases) as to his inability to 
pursue a training program prior to October 22, 1994.  

A review of the record shows that in November 1998, the 
vocational rehabilitation staff reviewed the serious 
employment handicap issue and confirmed and continued the 
previous denial of that matter.  The veteran was notified 
of the decision in an October 1998 Supplemental Statement 
of the Case, but he did not respond.  The veteran's claims 
folder was then apparently misfiled and was not located 
until October 2002, at which time it was forwarded to the 
Board.  However, the adjudication staff at the RO has not 
yet considered the issue of whether or not it was 
medically infeasible for the veteran to initiate or 
continue participation in a Chapter 31 training program 
for a period of 30 days or more at any time prior to 
October 22, 1994.  As the Board explained in its October 
1997 remand, the serious employment handicap issue is 
inextricably intertwined with that of an extension due to 
medical infeasibility and must, therefore, be deferred 
until that issue has been fully considered.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Thus, another remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders). 

Accordingly, this appeal is remanded for the following 
action:

The RO should review all of the 
relevant evidence (including the 
February 1995 hearing transcript and 
the medical evidence introduced at the 
hearing) and determine whether or not 
it was medically infeasible for the 
veteran to initiate or continue 
participation in a Chapter 31 training 
program for a period of 30 days or more 
at any time prior to October 22, 1994.  
The written record of this 
determination should include an 
explanation of the reasons and bases 
underlying the decision, including a 
complete discussion and evaluation of 
all relevant evidence.  Any medical 
conclusions reached by the RO must be 
supported by independent medical 
evidence from VA or private medical 
sources.

If the benefits sought on appeal are not granted, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and 
provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002)



